     Case 4:18-cr-00200-WTM-CLR Document 52 Filed 08/27/20 Page 1 of 8


                 IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF GEORGIA
                             SAVANNAH DIVISION


UNITED STATES OF AMERICA


V.                                                CASE NO. CR418-200


RONNIE CLAYTON,

       Defendant.




                                     ORDER


      Before the Court is Defendant Ronnie Clayton's Motion for

Compassionate     Release.      (Doc.   48.)    The    Government      has    opposed

Defendant's      motion.    (Doc.     49.)     For     the   following       reasons.

Defendant's motion (Doc. 48) is DENIED.

                                     BACKGROUND


      In January 2019, Defendant pleaded guilty to bank robbery, in

violation   of    18   U.S.C.    §    2113(a).       (Doc.   28.)   Defendant     was

sentenced to 170 months' imprisonment. (Doc. 32.) According to the

Federal Bureau of Prisons' ('"BOP") website. Defendant is currently

incarcerated at McCreary USP located in Pine Knot, Kentucky, with

a   projected    release date     of November         7, 2030. See      BOP    Inmate

Locator, Federal Bureau of Prisons, https://www.bop.gov/inmateloc/

(last visited on August 26, 2020).

                                     ANALYSIS


      Defendant     seeks    compassionate        release      under    18     U.S.C.

§ 3582(c)(1)(A) due to the COVID-19 pandemic. (Doc. 48 at 1.)

Defendant contends that he suffers from HIV and that the condition
     Case 4:18-cr-00200-WTM-CLR Document 52 Filed 08/27/20 Page 2 of 8


makes    him   more   vulnerable   to      COVID-19.    (Id»)      The    Government

concedes that Defendant has exhausted his administrative remedies.

(Doc. 48 at 5 n.3.) However, the Government argues that Defendant's

^'medical   condition    does   not   appear      to   rise   to    the    level   of

^extraordinary and compelling' ". (Id. at 1.) The Court finds that

Defendant's motion seeking compassionate release under 18 U.S.C.

§ 3582(c)(1)(A) should be denied.

I.   ELIGIBILITY FOR COMPASSIONATE RELEASE


        18 U.S.C. § 3582(c)(1)(A) provides that the Court can reduce

the term of imprisonment upon

        motion of the Director of the Bureau of Prisons, or upon
        motion of the defendant after the defendant has fully
     exhausted all administrative rights to appeal a failure
     of the Bureau of Prisons to bring a motion on the
     defendant's behalf or the lapse of 30 days from the
     receipt of such a request by the warden of the
     defendant's facility, whichever is earlier . . . .

Additionally, 28 C.F.R. § 571.61 requires an inmate seeking a

compassionate release to submit a written request to the prison's

warden. At a minimum, the inmate's request must contain ^Mt]he

extraordinary or compelling circumstances that the inmate believes

warrant consideration" and ^Mp]roposed release plans, including

where    the   inmate   will    reside,     how   the    inmate     will     support

himself/herself, and, if the basis for the request involves the

inmate's    health, information       on    where the inmate         will receive

medical treatment, and how the inmate will pay for such treatment."

28 C.F.R. § 571.61(a).
      Case 4:18-cr-00200-WTM-CLR Document 52 Filed 08/27/20 Page 3 of 8


       Under § 3582(c)(1)(A), a court may order a sentence reduction

where the court determines, upon consideration of the factors set

forth in 18 U.S.C. § 3553(a), that ^^extraordinary and compelling

reasons" exist and the defendant does not present a danger to the

safety of any other person or the community. See U.S.S.G. § 1B1.13.

In    its   consideration       of    compassionate    release,       the    Court    is

constrained      by the applicable         policy statements issued by the

United        States      Sentencing       Commission.         See      18      U.S.C.

§ 3582(c)(1)(A). The application notes to the applicable policy

statement      list    three    specific    examples    of     extraordinary         and

compelling      reasons    to   consider    a   reduction    of      sentence    under

§ 3582(c)(1)(A): (1) a           serious   medical condition; (2) advanced

age; and (3) family circumstances. U.S.S.G. § 1B1.13 n.l(A)-(C).

A    fourth    catch-all    category      provides:    "As   determined       by     the

Director of the Bureau of Prisons, there exists in the defendant's

case an extraordinary and compelling reason other than, or in

combination      with,"    the       aforementioned    three      categories.        Id.

n.l(D). For a medical condition to qualify as an extraordinary and

compelling reason, the condition must ^'substantially diminish[]

the   ability of the defendant to provide self-care                      within      the

environment of a correctional facility and [is one] from which he

or she is not expected to recover." U.S.S.G. § 1B1.13, n.l(A)(ii).

       In seeking compassionate release. Defendant contends that he

suffers from HIV. (Doc. 48 at 1.) Defendant's BOP medical records
       Case 4:18-cr-00200-WTM-CLR Document 52 Filed 08/27/20 Page 4 of 8


show that Defendant is HIV positive. (Doc. 49, Attach. 4 at 11,

14.) In response, the Government recognizes that the CDC includes

an immunocompromised state due to HIV as a condition that might

render    an   individual    at    increased    risk   of   severe   illness   from

COVlD-19. (Doc. 49 at 13.) However, the Government contends that

Defendant has failed to demonstrate the Defendant is presently

immunocompromised      or    suffering    from    any   HlV-related     symptoms.

(Id.) In sum, the Government argues that while an immunocompromised

state as a result of HIV would qualify as a ^^extraordinary and

compelling reason" for compassionate release'. Defendant has not

provided any evidence that he currently has a compromised immune

system or suffers from any HlV-related symptoms. (Id.) Moreover,

the Government highlights that the BOP's medical records indicate

that Defendant is asymptomatic and has never suffered from an

HlV-related illness. (Doc. 49, Attach. 4 at 14.)

       The Court agrees with the Government. The Court has reviewed

the BOP medical records supplied by the Government and does not

find     any   evidence     that    Defendant    currently     suffers    from    a

compromised immune system that would place him at a higher risk of

severe     illness   if   he      contracted    COVlD-19.     Additionally,     the




^ The Court recognizes that the Government does not necessarily
contend that those conditions that the CDC contends ^"might" place
individuals at an increased risk of severe illness due to COVlD-
19 are, on their own, extraordinary and compelling reasons for
compassionate release. For the purposes of this motion, however,
the Court groups them together.
      Case 4:18-cr-00200-WTM-CLR Document 52 Filed 08/27/20 Page 5 of 8


medical records indicate, as of February 2020, that Defendant is

compliant with his medications. (Doc. 49, Attach. 4 at 12.) The

Court    does    not      find    that    COVID-19    is     in    and    of    itself    an

extraordinary           and    compelling   reason     to    warrant      compassionate

release. See United States v. Raia, 954 F.3d 594, 597 (3d Cir.

2020)    (''[T]he       mere    existence   of   COVID-19         in   society    and    the

possibility that it may spread to a particular prison alone cannot

independently            justify        compassionate        release,          especially

considering BOP's statutory role, and its extensive professional

efforts to curtail the virus's spread."). Accordingly, the Court

denies Defendant's motion.


II.     CONSIDERATION OF THE SENTENCING FACTORS


        Further, even if this Court found Defendant had presented

evidence    of      a    qualifying      medical     condition         that    constituted

extraordinary and compelling reasons for compassionate release,

this Court would still deny Defendant's motion. In considering a

defendant's motion pursuant to 18 U.S.C. § 3582(c)(1)(A), the Court

must consider the factors set forth in § 3553(a). The Court finds

that the factors set forth in 18 U.S.C. § 3553(a) weigh against

releasing       Defendant.        Section    3553(a)       provides      the     following

factors for the court's consideration:


        1) the nature and circumstances of the offense and the
           history and characteristics of the defendant;
        2) the need for the sentence imposed—
           A. to        reflect   the    seriousness    of    the      offense,   to
                promote respect for the law, and to provide just
                punishment for the offense;
       Case 4:18-cr-00200-WTM-CLR Document 52 Filed 08/27/20 Page 6 of 8


            B. to afford adequate deterrence to criminal conduct;
            C. to protect the public from further crimes of the
                defendant; and
            D. to provide the defendant with needed educational
               or vocational training, medical care, or other
                correctional    treatment    in   the    most     effective
                manner;

       3) the kinds of sentences available;
       4) the kinds of sentence and the                sentencing     range
          established . . .;
       5) any pertinent policy statement . . .;
       6) the need to avoid unwarranted sentence disparities
          among defendants with similar records who have been
          found guilty of similar conduct; and
       7) the need to provide restitution to any victims of the
          offense.


       Courts    may,   even   after   finding    a   defendant    eligible    for

compassionate release, find that the § 3553(a) factors                        weigh

against release. See United States v. Chambliss, 948 F.3d 691, 694

(5th     Cir.   2020)     (affirming   a   district     court's    denial     of   a

defendant's motion for compassionate release where the district

court found that, although the defendant had an extraordinary and

compelling reason for compassionate release, the § 3553(a) factors

weighed against a sentence reduction); United States v. Rodd, 966

F.3d 740, 748 (8th Cir. 2020) (affirming a district court's denial

of a defendant's motion for compassionate release based on the

§ 3553(a) factors); United States v. Pawlowski, 967 F.3d 327, 331

(3d Cir. June 26, 2020) (same); United States v. Kincaid, 802 F.

App'x 187, 188 (6th Cir. 2020) (same).

        In January 2019, Defendant pleaded guilty to bank robbery, in

violation of 18 U.S.C. § 2113(a). (Doc. 28.) During his sentencing

hearing, the Court noted Defendant's extensive criminal history
       Case 4:18-cr-00200-WTM-CLR Document 52 Filed 08/27/20 Page 7 of 8


and the fact that Defendant is classified as a career offender.

{Doc. 42 at 11-12.) The Court further noted that Defendant was

under a criminal justice sentence for robbing a bank at the time

he committed the instant bank robbery. (Id. at 12.) The Court found

that     Defendant's    guidelines    range   was   151    to    188   months'

imprisonment but felt that 170 months' imprisonment was sufficient

to adequately reflect the seriousness of the offense conduct and

to afford adequate deterrence to future criminal conduct. (Id. at

5, 12.)

       While the Court is sensitive to the concerns that Defendant

has for his health and safety due to the COVID-19 pandemic, the

Court finds that a       reduction in    his sentence is not       warranted.

Considering the § 3553(a) factors, the Court is instructed to

consider the need of the sentence imposed to ^^to reflect the

seriousness of the offense, to promote respect for the law, and to

provide just punishment for the offense," ""to afford adequate

deterrence     to   criminal   conduct," ""^to   protect   the   public from

further crimes of the defendant," and ^'to provide the defendant

with needed educational or vocational training, medical care, or

other    correctional treatment in      the   most effective     manner." 18

U.S.C. § 3553(a). The Court does not find that the sentence imposed

should be reduced. Reducing Defendant's sentence would not reflect

the seriousness of the offense or provide just punishment. At this

time. Defendant has ten years left on his sentence. Considering
       Case 4:18-cr-00200-WTM-CLR Document 52 Filed 08/27/20 Page 8 of 8


the facts surrounding this offense, namely that Defendant robbed

a bank by threatening that he had a gun and participated in a

dangerous high-speed car chase where he eventually crashed into

another vehicle and seriously injured the other driver, the Court

finds that reducing Defendant's sentence to time served would not

reflect the seriousness of the crime. Additionally, the Court finds

that     reducing       Defendant's     term    of    imprisonment         would   not

adequately provide a deterrence to criminal conduct and would not

promote       respect   for   the    law.   As this     Court    discussed     during

Defendant's       sentencing        hearing.    Defendant       has   an    extensive

criminal history that ultimately rendered him a career offender.

(Doc. 42 at 12.) The factors weigh against reducing Defendant's

sentence.       Accordingly,    the     Court   finds    that     a   reduction    in

Defendant's term of imprisonment is not warranted at this time.

                                      CONCLUSION


        For     the     foregoing      reasons,      Defendant's       Motion      for

Compassionate Release (Doc. 48) is DENIED.

        SO ORDERED this             "Say of August 2020.



                                        WILLIAM T. MOORE, DR.
                                        UNITED STATES DISTRICT COURT
                                        SOUTHERN     DISTRICT OF GEORGIA
